[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM RE: MODIFICATION TOAMENDED JUDGMENT
The Memorandum Re: Amended Judgment dated July 29, 1996 is modified and/or corrected in the following respects:
A. HEADING:
From: Memorandum Re: Amended Judgment
To: Memorandum Re: Second Amended Judgment
B. Additional Paragraph:
The June 27, 1995 Amendment to the Memorandum of Decision is to continue in full force and effect.
Thus, the incorporation of the above modifications into the July 29, 1996 Memorandum Re: Amended Judgment will result in the following:
Memorandum Re: Second Amended Judgment
Judgment dated May 10, 1994 is to be amended as follows:
Third paragraph is amended to read,
Whereupon it is adjudged that the plaintiff shall recover of the defendants damages of $45,518.75 plus interest CT Page 7902 as set out in the agreement.
The June 27, 1994 Amendment to the Memorandum of Decision is to continue in full force.
JULIUS J. KREMSKI JUDGE REFEREE